 Case 1:19-cv-05450-ENV-JO Document 1 Filed 09/25/19 Page 1 of 6 PageID #: 1




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


 DAVID WEXLER,

                                Plaintiff,                    Docket No. 1:19-cv-5450

        - against -                                           JURY TRIAL DEMANDED

 OKAYPLAYER.COM LLC

                                Defendant.


                                          COMPLAINT

       Plaintiff David Wexler (“Wexler” or “Plaintiff”) by and through his undersigned counsel,

as and for his Complaint against Defendant Okayplayer.com LLC (“Okayplayer” or

“Defendant”) hereby alleges as follows:

                                 NATURE OF THE ACTION

       1.      This is an action for copyright infringement under Section 501 of the Copyright

Act and for the removal and/or alteration of copyright management information under Section

1202(b) of the Digital Millennium Copyright Act. This action arises out of Defendant’s

unauthorized reproduction and public display of a copyrighted photograph of a blue lives matters

t-shirt in front of a police car, owned and registered by Wexler, a New York based professional

photographer. Accordingly, Wexler seeks monetary relief under the Copyright Act of the United

States, as amended, 17 U.S.C. § 101 et seq.

                                JURISDICTION AND VENUE

       2.      This claim arises under the Copyright Act, 17 U.S.C. § 101 et seq., and this Court

has subject matter jurisdiction over this action pursuant to 28 U.S.C. §§ 1331 and 1338(a).
 Case 1:19-cv-05450-ENV-JO Document 1 Filed 09/25/19 Page 2 of 6 PageID #: 2




       3.      This Court has personal jurisdiction over Defendant because Defendant reside

and/or transacts business in New York.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391(b).

                                            PARTIES

       5.      Wexler is a professional photographer in the business of licensing his Photograph

to online and print media for a fee having a usual place of business at 15 Sugarwood Lane,

Commack, New York 11725.

       6.      Upon information and belief, Okayplayer is a domestic business corporation duly

organized and existing under the laws of the state of New York with a place of business at 281

North 7th Street, Suite 2, Brooklyn, New York 11211. At all times material, hereto, Okayplayer

has owned and operated a website at the URL: www.OkayPlayer.com (the “Website”).

                                   STATEMENT OF FACTS

       A.      Background and Plaintiff’s Ownership of the Photograph

       7.      Wexler photographed a blue lives matters t-shirt in front of a police car (the

“Photograph”). A true and correct copy of the Photograph is attached hereto as Exhibit A.

       8.      Parisienne then licensed the Photograph to the New York Daily News. The New

York Daily News ran an article that featured the Photograph on its web edition entitled

Louisiana will pass ‘Blue Lives Matter’ bill classifying police attacks as hate crimes. See:

https://www.nydailynews.com/news/national/louisiana-blue-lives-matter-hate-crime-bill-law-

article-1.2645125. Wexler’s name was featured in a gutter credit identifying him as the

photographer of the Photograph. A true and correct copy of the Photograph in the article is

attached hereto as Exhibit B.
 Case 1:19-cv-05450-ENV-JO Document 1 Filed 09/25/19 Page 3 of 6 PageID #: 3




       9.      Wexler is the author of the Photograph and has at all times been the sole owner of

all right, title and interest in and to the Photograph, including the copyright thereto.

       10.     The Photograph was registered with the United States Copyright Office and was

given registration number VA 2-058-580.

       B.      Defendant’s Infringing Activities

       11.     Okayplayer ran an article on the Website entitled What does New Yorks Blue

Lives Matter Bill Mean For Black Lives Matter. See: http://www.okayplayer.com/news/what-

does-new-yorks-blue-lives-matter-bill-mean-for-black-lives-matter.html. The article featured the

Photograph. A screenshot of the Photograph on the article is attached hereto as Exhibit C.

       12.     Okayplayer did not license the Photograph from Plaintiff for its article, nor did

Okayplayer have Plaintiff’s permission or consent to publish the Photograph on its Website.

                            FIRST CLAIM FOR RELIEF
                   (COPYRIGHT INFRINGEMENT AGAINST OKAYPLAYER)
                               (17 U.S.C. §§ 106, 501)


       13.     Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-12 above.

       14.     Okayplayer infringed Plaintiff’s copyright in the Photograph by reproducing and

publicly displaying the Photograph on the Website. Okayplayer is not, and has never been,

licensed or otherwise authorized to reproduce, publically display, distribute and/or use the

Photograph.

       15.     The acts of Defendant complained of herein constitute infringement of Plaintiff’s

copyright and exclusive rights under copyright in violation of Sections 106 and 501 of the

Copyright Act, 17 U.S.C. §§ 106 and 501.
 Case 1:19-cv-05450-ENV-JO Document 1 Filed 09/25/19 Page 4 of 6 PageID #: 4




          16.   Upon information and belief, the foregoing acts of infringement by Okayplayer

have been willful, intentional, and purposeful, in disregard of and indifference to Plaintiff’s

rights.

          17.   As a direct and proximate cause of the infringement by the Defendant of

Plaintiff’s copyright and exclusive rights under copyright, Plaintiff is entitled to damages and

defendant’s profits pursuant to 17 U.S.C. § 504(b) for the infringement.

                      SECOND CLAIM FOR RELIEF
      INTEGRITY OF COPYRIGHT MANAGEMENT INFORMATION AGAINST
                            OKAYPLAYER
                             (17 U.S.C. § 1202)

          20.   Plaintiff incorporates by reference each and every allegation contained in

Paragraphs 1-17 above.

          21.   Upon information and belief, in its article on the Website, Okayplayer copied the

Photograph from the New York Daily News which contained a gutter credit underneath the

Photograph stating “Theodore Wexler” and intentionally and knowingly removed copyright

management information identifying Plaintiff as the photographer of the Photograph.

          22.   The conduct of Okayplayer violates 17 U.S.C. § 1202(b).

          23.   Upon information and belief, Okayplayer falsification, removal and/or alteration

of the aforementioned copyright management information was made without the knowledge or

consent of Plaintiff.

          24.   Upon information and belief, the falsification, alteration and/or removal of said

copyright management information was made by Okayplayer intentionally, knowingly and with

the intent to induce, enable, facilitate, or conceal their infringement of Plaintiff’s copyrights in

the Photograph. Okayplayer also knew, or should have known, that such falsification, alteration
 Case 1:19-cv-05450-ENV-JO Document 1 Filed 09/25/19 Page 5 of 6 PageID #: 5




and/or removal of said copyright management information would induce, enable, facilitate, or

conceal their infringement of Plaintiff’s copyrights in the Photograph.

       25.     As a result of the wrongful conduct of Okayplayer as alleged herein, Plaintiff is

entitled to recover from Okayplayer the damages, that he sustained and will sustain, and any

gains, profits and advantages obtained by Okayplayer because of their violations of 17 U.S.C. §

1202, including attorney’s fees and costs.

       26.     Alternatively, Plaintiff may elect to recover from Okayplayer statutory damages

pursuant to 17 U.S.C. § 1203(c) (3) in a sum of at least $2,500 up to $25,000 for each violation

of 17 U.S.C. § 1202.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff respectfully requests judgment as follows:

       1.      That Defendant Okayplayer be adjudged to have infringed upon Plaintiff’s

               copyrights in the Photograph in violation of 17 U.S.C §§ 106 and 501;

       2.      The Defendant Okayplayer be adjudged to have falsified, removed and/or altered

               copyright management information in violation of 17 U.S.C. § 1202.

       3.      Plaintiff be awarded Plaintiff’s actual damages and Defendant’s profits, gains or

               advantages of any kind attributable to Defendant’s infringement of Plaintiff’s

               Photograph;

       4.      That, with regard to the Second Claim for Relief, Plaintiff be awarded either:

               a) Plaintiff’s actual damages and Defendant’s profits, gains or advantages of any

               kind attributable to Defendant’s falsification, removal and/or alteration of

               copyright management information; or b) alternatively, statutory damages of at

               least $2,500 and up to $ 25,000 for each instance of false copyright management
 Case 1:19-cv-05450-ENV-JO Document 1 Filed 09/25/19 Page 6 of 6 PageID #: 6




              information and/or removal or alteration of copyright management information

              committed by Defendant pursuant to 17 U.S.C. § 1203(c);

       5.     That Defendant be required to account for all profits, income, receipts, or other

              benefits derived by Defendant as a result of its unlawful conduct;

       6.     That Plaintiff be awarded his costs, expenses and attorneys’ fees pursuant to

              17 U.S.C. § 1203(b);

       7.     That Plaintiff be awarded punitive damages for copyright infringement;

       8.     That Plaintiff be awarded attorney’s fees and costs;

       9.     That Plaintiff be awarded pre-judgment interest; and

       10.    Such other and further relief as the Court may deem just and proper.

                                 DEMAND FOR JURY TRIAL

       Plaintiff hereby demands a trial by jury on all issues so triable in accordance with Federal

Rule of Civil Procedure 38(b).


Dated: Valley Stream, New York
       September 25, 2019
                                                            LIEBOWITZ LAW FIRM, PLLC
                                                            By: /s/Richard Liebowitz
                                                                 Richard P. Liebowitz
                                                            11 Sunrise Plaza, Suite 305
                                                            Valley Stream, New York 11580
                                                            Tel: (516) 233-1660
                                                            RL@LiebowitzLawFirm.com

                                                         Attorneys for Plaintiff David Wexler
